Notice of Pre-AIA  or AIA  Status
• The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
• This action is responsive to the following communication: A response After Final Action filed on 9/22/2021 and an authorized examiner’s amendment dated 10/5/2021.
• Claims 1-20 are now allowed; claims 1, 8, and 15 are amended by authorized examiner’s amendment (see below for details).

Response to Arguments
• Applicant’s arguments along with authorized examiner’s amendment, see pages 6-11, filed 9/22/2021, with respect to claims 1, 8, and 15 have been fully considered and are persuasive.  The prior arts rejection of said claims under 35 U.S.C. 103(a)(1)has been withdrawn. 

EXAMINER’S AMENDMENT
• Authorization for this examiner’s amendment was given in an interview with Eunhee Park on 10/5/2021. 
---The application has been amended as follows: 
Claim 1 (Currently Amended). A method comprising:
receiving a document;
retrieving an ontology associated with a domain;
extracting a set of concepts in the document, the set of concepts represented in the ontology;
causing presenting of an ontology graph comprising the set of concepts and connected
concepts, which are connected to the set of concepts according to the ontology associated with
the domain, and allowing a user to select a subgraph from the ontology graph;
receiving a set of selected concepts selected from the ontology, the set of selected
concepts represented by the subgraph, wherein subgraph includes a hierarchy level in the ontology graph; and


Claim 8 (Currently Amended). A system comprising:
at least one hardware processor coupled with a memory device;
the at least one hardware processor operable to at least:
receive a document;
retrieve an ontology associated with a domain;
extract a set of concepts in the document, the set of concepts represented in the
ontology;
cause presenting of an ontology graph comprising the set of concepts and
connected concepts, which are connected to the set of concepts according to the ontology
associated with the domain, and allowing a user to select a subgraph from the ontology
graph, wherein the subgraph includes a hierarchy level in the ontology graph;
receive a set of selected concepts selected from the ontology, the set of selected
concepts represented by the subgraph; and
perform a search based on the set of selected concepts.

Claim 15. (Currently Amended). A computer program product comprising a computer readable
storage medium having program instructions embodied therewith, the program instructions
executable by a device to cause the device to:
receive, by the device, a document;
retrieve, by the device, an ontology associated with a domain;

cause presenting of an ontology graph comprising the set of concepts and connected
concepts, which are connected to the set of concepts according to the ontology associated with
the domain, and allowing a user to select a subgraph from the ontology graph[[;]], wherein the subgraph includes a hierarchy level in the ontology graph;
receive, by the device, a set of selected concepts selected from the ontology, the set of
selected concepts represented by the subgraph; and
perform, by the device, a search based on the set of selected concepts selected from the
ontology.

Allowable Subject Matter
• Claims 1-20 are now allowed. 
---The following is an examiner’s statement of reasons for allowance: The cited prior arts of record along with the updated prior arts searches fail to yield any references (e.g. either singularly or combination of references) that teach and/or suggest “retrieving an ontology associated with a domain; extracting a set of concepts in the document, the set of concepts represented in the ontology; causing presenting of an ontology graph comprising the set of concepts and connected concepts, which are connected to the set of concepts according to the ontology associated with the domain, and allowing a user to select a subgraph from the ontology graph; receiving a set of selected concepts selected from the ontology, the set of selected
concepts represented by the subgraph, wherein subgraph includes a hierarchy level in the ontology graph; and performing a search based on the set of selected concepts selected from the ontology” as cited in claim 1. The same also applies to claims 8 and 15 due to similar claimed features/limitations as cited in claim 1. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIERRY L PHAM whose telephone number is (571)272-7439. The examiner can normally be reached M-F, 11-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on (571)272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THIERRY L PHAM/Primary Examiner, Art Unit 2674